Case: 4:20-mj-06226-CEH Doc #: 9 Filed: 11/16/20 1 of 1. PagelD #: 33

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

 

 

for the
Northern District of Ohio
United States of America )
V. ) Case No. 4:20 MJ 6226
)
James Patrick Quinn ) Charging District: Eastern District of Wisconsin
Defendant ) Charging District’s Case No. 20 MJ 211

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

Place: Eastern District of Wisconsin Courtroom No.: Hearings will be held Via Zoom

 

Date and Time: 11/23/2020 10:00 am

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: 11/16/2020 CarmenNinderson
Judge’s signature

Carmen E. Henderson, U.S. Magistrate Judge
Printed name and title

 
